DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
No elements are interpreted under 112 sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 

Claims 10-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (US Pat No. 7378975 – cited by applicant) in view of Schmidt (US Pat No.  6030351 – cited by applicant).

In regard to Claim 10, Smith et al disclose a system for automated management of a person's position, comprising: 
at least one sensor 100, 380, best seen in Figure 1, 4, configured to generate sensor data associated with a position of the person during a series of (a) pressure-on periods in which the person is in a pressure-on position, and (b) relief periods in which the person is in a relief position (Col.3: 53-Col.4: 4; Col.5: 3-31; Col.11: 1-50); and 
a processor 50 coupled to the at least one sensor and configured to: 
determine a personal health factor for the person, wherein the personal health factor is based on health-related information specific to the person (Col.5: 32-45); 
receive sensor data from the at least one sensor necessarily via wired or wireless communications (abst); 
detect changes in the person's position over time based on the received sensor data (abst); and 

having a time-off threshold value, i.e. 10 minutes, for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period and (b) the personal health factor for the person (Col.3: 53-Col.4: 4; Col.5: 3-45; Col.11: 1-50); 
measure a duration of the particular relief period based on the received sensor data, i.e. is it at least 10 minutes (Col.5: 3-31; Col.11: 1-50); 
determine, based on (a) the duration of the particular relief period and (b) the time-off threshold value for the particular relief period, a notification condition, step 435, 455 (Col.3: 53-Col.4: 4; Col.5: 3-45; Col.11: 1-50); and 
generate a notification in response to determining the notification condition, step 445, 450, best seen in Figure 3-4 (Col.8: 13-46; Col.10: 38-49). 
However, Smith et al do not expressly disclose directly setting/determining a time-off threshold value for the particular relief period.  Smith et al does suggest that said time-off threshold value can be variable, i.e. 10 minutes, but could be a different value such as based on the personal health value (Col.5: 11-21, 32-45).
Schmidt teach that it is well-known in the art to provide an analogous movement monitoring device wherein a time-off threshold is directly set and determined to effectively provide the desired value for the patient, best seen in Figure 6 (Col.7: 52-Col.8: 43; Col.9: 48).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the 

11. Smith et al disclose the system of claim 10, wherein the processor 50 configured to generate a notification in response to determining the notification condition comprises the processor configured to generate a visual or audible notification in response to determining the notification condition, step 445, 450, best seen in Figure 3-4 (Col.8: 13-46; Col.10: 38-49).
12, 22. Smith et al disclose the system of claim 10, further comprising an audible or visual output device 395 configured to output the notification, best seen in Figure 3-4 (Col.8: 13-46; Col.10: 38-49).
13, 23. Smith et al disclose the system of claim 10, wherein the personal health factor for the person represents at least one of an age of the person, circulatory health of the person, medication data of the person, or disease data of the person, i.e. diabetic conditions (Col.32-45). 
14, 24. Smith et al disclose the system of claim 10, wherein the processor 50 configured to determine a personal health factor for the person comprises the processor configured to automatically calculate or select a personal health factor for the person based on one or more health parameters associated with the person, since Smith et al already disclose the user selecting said personal health factor above (Col.5: 32-45), it would have been obvious to automate said process since it has been held that broadly providing a mechanical or automatic 
15, 18, 25, 28. Smith et al as modified by Schmidt et al disclose the system of claim 10, further configured to receive user input indicating health related information regarding the person (Smith et al Col.5: 32-45) but do not expressly disclose an input device communicatively coupled to the processor.  Schmidt et al teach that it is well-known in the art to provide an input device 30 to input desired information into the analogous movement monitoring device (Col.7: 57-61).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have Smith et al as modified by Schmidt et al include an input device as taught by Schmidt et al that would communicatively be coupled to the processor to effectively receive user input indicating health related information regarding the person (already taught by Smith et al) such that in combination, the processor is configured to determine/adjust a personal health factor for the person based on the received user input indicating health related information regarding the person, as an effective manner of providing said personal health factor.
16, 26. Smith et al disclose the system of claim 15, wherein the received user input indicating health related information regarding the person comprises the personal health factor in the form of a value – Braden or Norton scale score is a value known in the art (Col.5: 32-45).
17, 27. Smith et al in combination with Schmidt et al disclose the system of claim 15, wherein the received user input indicating health related information taught by Smith et al (Col.5: 32-45) regarding the person comprises a set of manually input data, taught by Schmidt 
19, 29. Smith et al as modified by Schmidt et al disclose the system of claim 10, wherein the processor 50 is configured to determine the time-off threshold value for the particular relief period as a function of (a) a defined proportional relationship between the time-off threshold value and the pressure-on value determined for the particular relief period and (b) the personal health factor for the person, wherein there is necessarily defined proportional relationship between the time-off threshold value and the pressure-on value for the particular relief period given the sequential relationship between both, as taught by Smith et al (Col.3: 53-Col.4: 4; Col.5: 3-45; Col.11: 1-50).


Claim 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Smith et al (US Pat No. 7378975) in view of Schmid et al as applied to Claim 10 above (for Claim 20), further in view of Friedman (US Pat No. 5941836 – cited by applicant).

In regard to Claim 21, Smith et al disclose a method for automated management of a person's position comprising: 
generating, by at least one sensor 100, 380 provided, best seen in Figure 1, 4, sensor data representative of a position of the person during a series of (a) pressure-on periods in which the person is in a pressure-on position, and (b) relief periods in which the person is in a relief position (Col.3: 53-Col.4: 4; Col.5: 3-31; Col.11: 1-50); and 

receiving sensor data at the processor necessarily via a wired or wireless communication connection with the at least one sensor (abst); 
identifying, by the processor, changes in the person's position over time based on the received sensor data (abst); and 
determining a pressure-on value 440 for the particular relief period based on a measured duration of at least one pressure-on period preceding the particular relief period, best seen in Figure 4, wherein “based on” is interpreted here as a sequential relationship (Col.3: 53-Col.4: 4; Col.5: 3-45; Col.11: 1-50); and 
having a time-off threshold value, i.e. 10 minutes, for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period and (b) the personal health factor for the person (Col.3: 53-Col.4: 4; Col.5: 3-45; Col.11: 1-50); 
measuring, by the processor, a duration of the particular relief period based on the received sensor data, i.e. is it at least 10 minutes (Col.3: 53-Col.4: 4; Col.5: 3-45; Col.11: 1-50); 
determining, by the processor, a notification condition based on (a) the duration of the particular relief period and (b) the time-off threshold value for the particular relief period (Col.3: 53-Col.4: 4; Col.5: 3-45; Col.11: 1-50); and 
generating, by the processor, a notification in response to determining the notification condition, step 445, 450, best seen in Figure 3-4 (Col.8: 13-46; Col.10: 38-49). 

Schmidt teach that it is well-known in the art to provide an analogous movement monitoring device wherein a time-off threshold is directly set and determined to effectively provide the desired value for the patient, best seen in Figure 6 (Col.7: 52-Col.8: 43; Col.9: 48).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith et al such that the time-off threshold is directly set and determined as taught by Schmidt et al to effectively provide the desired value for the minimum relief period for the particular patient to encourage optimal pressure sore prevention.

However, Smith et al in combination with Schmidt et al do not expressly disclose the at least one sensor is provided in a wearable sensor device configured to be affixed to or carried by the person, as recited in Claim 20-21.  It is noted that Smith et al disclose the sensor can be an inclinometer worn on the body (Col.19:65-Col.20: 4).
Friedman teach that it is well-known in the art to provide an analogous orientation sensor 8 provided in a wearable sensor device body 2, 4 that moves with the person in use as an effective configuration for the sensing of the person’s position and angular orientation, best seen in Figure 1, specifically for detecting rotation and turns of the patient, i.e. if patient has turned adequately according to the patient turn protocol (Col.6: 65-Col.8: 3; Col.11: 29-31).
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 10 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 17 of U.S. Patent No. 10020075 in view of Smith et al (US Pat No. 7378975).
In regard to Claim 10, The Patent recites:
a system for automated management of a person's position, comprising: 
at least one sensor configured to generate sensor data associated with a position of the person during a series of (a) pressure-on periods in which the person is in a pressure-on position, and (b) relief periods in which the person is in a relief position (Claim 1); and 

receive sensor data from the at least one sensor via necessarily wired or wireless communications (Claim 1); 
detect changes in the person's position over time based on the received sensor data (Claim 1); and 
for a particular relief period, set a time-off threshold value for the particular relief period by: 
determining a pressure-on value for the particular relief period based on a measured duration of at least one pressure-on period preceding the particular relief period (Claim 1); and 
determining a time-off threshold value – i.e. minimum time-off – for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period (Claim 1); 
measure a duration of the particular relief period based on the received sensor data – to determine compliance (Claim 13); 
determine, based on (a) the duration of the particular relief period and (b) the time-off threshold value for the particular relief period, a notification condition (Claim 13); and 
generate a notification in response to determining the notification condition (Claim 13). 
However, the Patent does not claim determining a personal health factor for the person, wherein the personal health factor is based on health-related information specific to the person and determining a time-off threshold value for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period with (b) the personal health factor for the person.  Smith et al teach that it is well-known in the art to use a personal health 

In regard to Claim 21, the Patent recites a method for automated management of a person's position using a wearable sensor device affixed to or carried by the person (Claim 17), the method comprising: 
generating, by at least one sensor provided in the wearable sensor device, sensor data representative of a position of the person during a series of (a) pressure-on periods in which the person is in a pressure-on position, and (b) relief periods in which the person is in a relief position (Claim 17); and 
receiving sensor data at the processor via necessarily a wired or wireless communication connection with the at least one sensor (Claim 17); 
identifying, by the processor, changes in the person's position over time based on the received sensor data (Claim 17); and 

determining a time-off threshold value for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period (Claim 17); 
measuring, by the processor, a duration of the particular relief period based on the received sensor data (Claim 17); 
determining, by the processor, a notification condition – when relief period is less than minimum – based on (a) the duration of the particular relief period and (b) the time-off threshold value for the particular relief period (Claim 17); and 
generating, by the processor, a notification in response to determining the notification condition (Claim 17). 
However, the Patent does not claim determining a personal health factor for the person, wherein the personal health factor is based on health-related information specific to the person and determining a time-off threshold value for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period with (b) the personal health factor for the person.  Smith et al teach that it is well-known in the art to use a personal health factor based on health-related information specific to the person to influence the amount or duration of turning necessary for a patient to provide more specialized support for mitigating pressure sores (Col.5: 32-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Patent such that said personal health .

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, and 12 of U.S. Patent No. 10535432 in view of Smith et al (US Pat No. 7378975).
The Patent recites:
a system for automated management of a person's position, comprising: 
at least one sensor configured to generate sensor data associated with a position of the person during a series of (a) pressure-on periods in which the person is in a pressure-on position, and (b) relief periods in which the person is in a relief position (Claim 8); and 
a processor coupled to the at least one sensor and configured to: 
receive sensor data from the at least one sensor via necessarily wired or wireless communications (Claim 8); 
detect changes in the person's position over time based on the received sensor data (Claim 8); and 
for a particular relief period, set a time-off threshold value for the particular relief period by: 

determining a time-off threshold value – i.e. minimum time-off – for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period (Claim 8, 9); 
measure a duration of the particular relief period based on the received sensor data – to determine compliance (Claim 12); 
determine, based on (a) the duration of the particular relief period and (b) the time-off threshold value for the particular relief period, a notification condition (Claim 12); and 
generate a notification in response to determining the notification condition (Claim 12). 
However, the Patent does not claim determining a personal health factor for the person, wherein the personal health factor is based on health-related information specific to the person and determining a time-off threshold value for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period with (b) the personal health factor for the person.  Smith et al teach that it is well-known in the art to use a personal health factor based on health-related information specific to the person to influence the amount or duration of turning necessary for a patient to provide more specialized support for mitigating pressure sores (Col.5: 32-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Patent such that said personal health factor is based on health-related information specific to the person is included as taught by Smith et al and then determining a time-off threshold value for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period with (b) the .


Claim 10 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 13, and 15 of U.S. Patent No 10892053 in view of Smith et al (US Pat No. 7378975).
In regard to Claim 10, The Patent recites:
a system for automated management of a person's position, comprising: 
at least one sensor configured to generate sensor data associated with a position of the person during a series of (a) pressure-on periods in which the person is in a pressure-on position, and (b) relief periods in which the person is in a relief position (Claim 13); and 
a processor coupled to the at least one sensor and configured to: 
receive sensor data from the at least one sensor via necessarily wired or wireless communications (Claim 13); 
detect changes in the person's position over time based on the received sensor data (Claim 13); and 
for a particular relief period, set a time-off threshold value for the particular relief period by: 
determining a pressure-on value for the particular relief period based on a measured duration of at least one pressure-on period preceding the particular relief period (Claim 13); and 

measure a duration of the particular relief period based on the received sensor data – to determine compliance (Claim 13); 
determine, based on (a) the duration of the particular relief period and (b) the time-off threshold value for the particular relief period, a notification condition (Claim 13); and 
generate a notification in response to determining the notification condition (Claim 13). 
However, the Patent does not claim determining a personal health factor for the person, wherein the personal health factor is based on health-related information specific to the person and determining a time-off threshold value for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period with (b) the personal health factor for the person.  Smith et al teach that it is well-known in the art to use a personal health factor based on health-related information specific to the person to influence the amount or duration of turning necessary for a patient to provide more specialized support for mitigating pressure sores (Col.5: 32-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Patent such that said personal health factor is based on health-related information specific to the person is included as taught by Smith et al and then determining a time-off threshold value for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period with (b) the personal health factor for the person to provide a more specialized time-off threshold value for the patient given their health status.

generating, by at least one sensor provided in the wearable sensor device, sensor data representative of a position of the person during a series of (a) pressure-on periods in which the person is in a pressure-on position, and (b) relief periods in which the person is in a relief position (Claim 1); and 
receiving sensor data at the processor via necessarily a wired or wireless communication connection with the at least one sensor (Claim 1); 
identifying, by the processor, changes in the person's position over time based on the received sensor data (Claim 1); and 
for a particular relief period, setting, by the processor, a time-off threshold value for the particular relief period by: determining a pressure-on value for the particular relief period based on a measured duration of at least one pressure-on period preceding the particular relief period (Claim 1, 4); and 
determining a time-off threshold value for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period (Claim 1, 3); 
measuring, by the processor, a duration of the particular relief period based on the received sensor data (Claim 1); 
determining, by the processor, a notification condition based on (a) the duration of the particular relief period and (b) the time-off threshold value for the particular relief period (Claim 1); and 

However, the Patent does not claim determining a personal health factor for the person, wherein the personal health factor is based on health-related information specific to the person and determining a time-off threshold value for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period with (b) the personal health factor for the person.  Smith et al teach that it is well-known in the art to use a personal health factor based on health-related information specific to the person to influence the amount or duration of turning necessary for a patient to provide more specialized support for mitigating pressure sores (Col.5: 32-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Patent such that said personal health factor is based on health-related information specific to the person is included as taught by Smith et al and then determining a time-off threshold value for the particular relief period as a function of (a) the pressure-on value determined for the particular relief period with (b) the personal health factor for the person to provide a more specialized time-off threshold value for the patient given their health status.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791